 1   NICHOLAS M. WIECZOREK
     Nevada Bar No. 006170
 2   JEREMY J. THOMPSON
     Nevada Bar No. 12503
 3   CLARK HILL, PLLC
     3800 Howard Hughes Parkway, Suite 500
 4   Las Vegas, NV 89169
     Telephone: (702) 862-8300
 5   Facsimile: (702) 862-8400
 6   Email:       nwieczorek@clarkhill.com
                  jthompson@clarkhill.com
 7   Attorneys for Terra West Collections

 8
                                        UNITED STATES DISTRICT COURT
 9                                           DISTRICT OF NEVADA

10   VERNON NELSON,                                            CASE NO.:2:18-CV-01448-RFB-CWH
11                         Plaintiff,
     vs.                                                        STIPULATION AND ORDER TO
12                                                             EXTEND DEFENDANT’S TIME TO
     TERRA WEST COLLECTIONS LLC d/b/a                                      FILE
13   ASSESSMENT MANAGEMENT SERVICES,                                 (FIRST REQUEST)
14                         Defendants.
15
16
17             STIPULATION AND ORDER TO EXTEND DEFENDANT’S TIME TO FILE
18                                                (FIRST REQUEST)
19          Defendant Terra West Collections LLC dba Assessment Management Services (“Defendant”),
20   by and through its attorney of record Clark Hill PLLC, and plaintiff Vernon Nelson (“Plaintiff”), by and
21   through his attorney of record The Law Office of Vernon Nelson, hereby stipulate and agree that
22   Defendant’s reply in support of its Motion for Summary Judgment (ECF No. 7) is due on October 30,
23   2018, that Defendant’s opposition to Plaintiff’s Motion for Leave to File First Amended Complaint
24   (ECF No. 10) is due on October 30, 2018, and that Defendant’s opposition to Plaintiff’s Rule 56(d)
25   Motion (ECF No. 12) is due on October 31, 2018. The parties agree that Defendant shall have until
26   November 19, 2018 to file the aforementioned reply and oppositions and that any such filings submitted
27   by that date shall be deemed timely filed.
28




                                                      Page 1
 1         IT IS SO STIPULATED on this 2nd day of November, 2018.
 2
 3   CLARK HILL, PLLC                           THE LAW OFFICES OF VENON NELSON
 4
     /s/ Jeremy Thompson                        /s/ Vernon Nelson
 5
     NICHOLAS M. WIECZOREK                      VERNON NELSON
 6   JEREMY J. THOMPSON                         THE LAW OFFICE OF VERNON NELSON
     CLARK HILL, PLLC                           9480 S. Eastern Ave., Ste. 252
 7
     3800 Howard Hughes Parkway, Suite 500      Las Vegas, NV 89123
 8   Las Vegas, NV 89169                        Attorneys for Plaintiff
 9   Attorneys for Defendant

10
11                                           ORDER
12
           IT IS SO ORDERED.
13
14
                                                   ________________________________
15                                                 UNITED STATES MAGISTRATE
16                                                 JUDGE

17                                                   DATED: November 5, 2018

18
19
20
21
22
23
24
25
26
27
28




                                                Page 2
